Citation Nr: 1229053	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  91-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.


The issue on appeal was last before the Board in January 2012 when it was remanded for a VA examination to determine if the Veteran was unemployable due to his service-connected disabilities.  Also before the Board in January 2012 was claims for increased ratings for the Veteran's service-connected PTSD.  The claim was partially granted and partially denied.  The issue of entitlement to an increased rating for PTSD is no longer on appeal.  

The  issue of entitlement to service connection for diabetes mellitus as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The issue on appeal was remanded by the Board in January 2012 in order to obtain an opinion as to the effect that all the Veteran's service-connected disabilities had on his employability.  In response to the Board's remand instructions, VA examinations were conducted in February 2012.  The pertinent finding from one of the examination reports was that, due to the Veteran's multiple fragments wounds, his pain over his incision cite, his diabetic sensory neuropathy and his paralysis of the internal saphenous nerve of the right lower leg, it was not possible for the Veteran to work.  Significantly, the Board notes that service connection is in effect for multiple fragments wounds, for a painful scar and for paralysis of the internal saphenous nerve of the right lower leg.  Service connection is not currently in effect for diabetic sensory neuropathy.   

The Board finds that the report of the January 2012 VA examination raises the issue of entitlement to service connection for diabetes mellitus.  If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include diabetes, type II) to a degree of 10 percent or more at any time after service, the veteran is presumed to be entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307, 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Board notes that the Veteran served in Vietnam and is presumed to have been exposed to herbicides and that there is current evidence of the presence of diabetes mellitus or its residuals.  

The Board further finds that the issue of entitlement to service connection for diabetes mellitus as secondary to exposure to herbicide is inextricably intertwined with the claim of entitlement to TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

On remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for a TDIU.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination in connection with the claim on appeal, if appropriate) prior to adjudicating the claim on appeal.  As indicated, the RO should consider each claim in light of all pertinent evidence added to the claims file since the RO's last adjudication of the claim for a TDIU

Accordingly, the case is REMANDED for the following action:


1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the issue of entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure and then adjudicate the claim for a TDIU, in light of all pertinent evidence and legal authority.  

5.  If the RO declines to grant service connection for diabetes mellitus, the RO must provide to the Veteran and his representative appropriate notice of the denial and of the Veteran's appellate rights, and afford them full opportunity to perfect an appeal as to the matter.  

6.  If the claim for a TDIU remains denied, the RO must furnish to the Veteran and his representative an supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

7.  If a claim involving service connection for diabetes mellitus is denied, to avoid piecemeal litigation, the RO should not return the claims file to the Board until the Veteran has perfected an appeal of that matter, or the time period for doing so has expired, whichever occurs first. 


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



